                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                                WESTERN DIVISION

JACQUELINE DE BRITTO BUCCO, et al.,



                                                           CASE NO. 5:21-cv-4001-LTS-KEM
                        Plaintiff,

vs.                                                          NOTICE OF DISMISSAL

WESTERN IOWA TECH COMMUNITY
COLLEGE, et al.,



                       Defendant(s).




        The proposed Scheduling Order and Discovery Plan in this case was due to be

 submitted by no later than .
                            04/12/2021 Pursuant to Local Rule 41(c), please submit the

 proposed Scheduling Order and Discovery Plan no later than .
                                                            05/05/2021

        This action will be dismissed pursuant to Local RuleU 41(a)(4)CPF E , EQRKGU

 QHYJKEJCTGattached, unless CRRTQRTKCVGaction is taken by no later than .
                                                                            05/21/2021

        DATED: 04/21/2021




                                              ROBERT L. PHELPS, CLERK1(%1746
                                              UNITED STATES DISTRICT COURT
                                              NORTHERN DISTRICT OF IOWA
                                                /s/ jag
                                              __________________________________
                                              (By) Deputy Clerk




        Case 5:21-cv-04001-LTS-KEM Document 48 Filed 04/21/21 Page 1 of 1
